DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims and  Remarks filed on July 28, 2022 are acknowledged.
2.2.   Claims 2, 3 and 10 have been canceled.  Claims 14-20 have been withdrawn. Claims 1 and 4-9 and 11-13 are active. Claim 1 has been amended by indicating that composition may optionally comprise " one or more acrylic polymers, vinyl polymers, or mixtures thereof" and that composition has : " clear appearance that transmits 20% or more of impinging visible light having a wavelength of 540 nm." Negative limitation regarding " without the presence of daylight photoinitiator" has been deleted.
2.3.	Support for the amendment to Claims 1 and 12 was found in Applicant's Specification ( see PG PUB US 2020/0181323, [0014],[0028],[0038]). Therefore, no New matter has been added with instant Amendment.
3.	Despite to the amendments to Claims , the Prior art utilized in preceding Office action is still applicable as explained below. Consequently, it is appropriate to make this Action Final.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Lansbergen et al ( US 2014/0155514) 
4.1.	Regarding Claims 1, 4-9 and 11-13,  Lansbergen disclosed ( see Abstract)  alkyd polymer resin composition of low VOC ( volatile organic compound) with clear appearance (see 0122]), wherein this composition comprises: 
a)   30 to 80 wt% of one or more fatty acid(s), fatty ester(s), or naturally occurring oil(s) – see [0050], wherein ( see [0061]) " Examples of suitable oils include sunflower oil, canola oil, dehydrated castor oil, coconut oil, com oil, cottonseed oil, fish oil, linseed oil.."
b)   5 to 40 wt% of one or more polyacid(s), wherein polyacids are  " (preferably dicarboxylic acid and/ or tricarboxylic acid) and  preferable first choice for dicarboxylic acid is Isophthalic acid  and  preferable choice for "  The tricarboxylic acid" is  trimellitic anhydride. – see [0047], [0060]
c)   10 to 40 wt% of one or more polyol(s) – see [0047], wherein suitable examples of polyols are ( see [0058])  include pentaerythritol (PE), dipentaerythritol and sorbitol. 
In this respect, note that Sorbitol  is Sugar Alcohol with 6 carbon atoms.
4.2.	Thus, Lansbergen disclosed same basic alkyd resin as claimed by Applicant, wherein same compounds as required by Applicant's Claim 1 and dependent claims 5 – 8  are present in overlapping ranges.  Lansbergen further disclosed that Mn ( molecular weight) of the alkyd resin is in a range from 700 to 6500 g/mol ( see [0063]) and that alkyd resin composition  has tack-free drying time less than 4 hours. 
4.3.	Therefore, because alkyd resin composition disclosed by Lansbergen comprises same components  as claimed by Applicant and those components are present in overlapping ranges  and because composition  has same molecular weight  Mn (  overlapping range)  then it would be expected that this composition also has same properties including Gardner Holdt viscosity with 30 weight % mineral spirits at 25°
C  that is less than or equal to Z4, same dry-hard time and " clear appearance" as it established in the art :
  a) " ...that a material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)   and
 b) "  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); Same is applicable to Claim 11.
4.4.	Regarding limitation of Claim 1 with respect to certain peaks in NMR of the composition note that because composition disclosed by Lansbergen comprises same components, including Sorbitol, which undergo transformation to Isosorbide during polycondensation reaction ( see evidence given by Haveren et al " Resins and additives for powder coatings and alkyd paints, based on renewable resources" J. Coat. Technol. Res., 4 (2) 177–186, 2007,  page 179, Fig.1) – reference cited by Applicant) which comprises same " oxide ring" and for this reason has same peaks in NMR spectra. 
4.5.	Regarding optional component of Claim 1 see Lansbergen, paragraphs  [0005], [0035], [0038], [0042]-[0043].
4.6.	Regarding Claims 12 and 13 see Lansbergen Abstract, paragraphs [0087].

Response to Arguments
5.	Applicant's arguments filed on July 28, 2022 have been fully considered but they are not persuasive.
5.1.	Applicant's principal arguments with respect to alleged deficiency of  Lansbergen based following statement :" Lansbergen is directed to an alkyd composition comprising, among other things, an auto-oxidizable alkyd resin component comprising unsaturated fatty acid or its derivative selected from alpha, beta-unsaturated ester-functional material/alkyd resin, and which may further include a day-light photoinitiator alone or in combination with driers"... " Although Lansbergen broadly discloses a carboxyl-functional alkyd resin comprising the reaction products of "one or more dials", "one or more polyacids" and "one or more fatty acids(s), fatty ester(s), or naturally occurring oils", the disclosure of each of these components in Lansbergen is very broad, encompassing long lists of possible candidates for each component
and covering hundreds of possible combinations and permutations. (Lansbergen, at [0045]-[0061]) and " Likewise, none of Lansbergen examples include an alkyd polymer composition comprising the novel combination of components recited by amended claim 1, including but not limited to a sugar alcohol having at least 6 carbon atoms, a polyol with four or more hydroxyl functional groups, and an aromatic polyacid with at least two carboxylic acid groups located in a meta-position relative to one another, which together achieve the recited combination of beneficial properties recited in amended claim 1 and shown in Table 8 of the Application". 
5.2.	In response for Applicant's arguments regarding Lansbergen note : 
a)	 Applicant's claims do not exclude presence of any additional component(s), including derivative selected from alpha, beta-unsaturated ester-functional material/alkyd resin which is according to Lansbergen are different methacrylates.    According Applicant's Specification same compounds also can be present in  Applicant's composition – see PG PUB US 2020/081323, [0037] : "  When desirable, the alkyd polymer composition may be modified by further comprising, as part of the polymerized units, one or more acrylic polymers, vinyl polymers, or mixtures thereof. The incorporation of such acrylic or vinyl polymers can enhance the dry time and/or other coating properties. The modification of the alkyd polymer composition may be accomplished by a radical polymerization of ethylenenically unsaturated vinyl or (meth) acrylate monomers.."
b)	Regarding Applicant's argument with respect to absence of sugar alcohol in 

Examples provided by Lansbergen note that: " The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039" and " A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
c)    Finally, regarding Applicant's argument that Lansbergen disclosure is " broad" Applicant's attention directed to Applicant's Claim 1 which also is " broad' with respect to use of " one or more fatty acids", polyols with four or more hydroxyl groups,  several sugar alcohols and variety of acrylic or vinyl polymers.  Therefore, Applicant's arguments regarding presence of unexpected results is not commensurate with scope of Applicant's independent Claim 1.
However, Lansbergen does disclose that composition possesses clear appearance, has fast Dust free and Tack free time less than 3 hours and that use of PI ( photoinitiator) is optional (  see Examples).
5.3.	At least for reasons above, Applicant's arguments with respect to Lansbergen were found unpersuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763      


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765